Citation Nr: 1012130	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hemorrhoidectomy.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in March 2009 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's 
residuals of hemorroidectomy are related to the Veteran's 
active military service.

2.  In a June 2002 rating decision, the RO denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of a 
hemorrhoidectomy.  The Veteran was notified of the decision 
and of his appellate rights in June 2002, but did not file an 
appeal.

3.  The evidence received subsequent to the June 2002 RO 
rating decision is not duplicative or cumulative of evidence 
previously of record; however, it does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
hemorrhoidectomy.


CONCLUSIONS OF LAW

1.  Residuals of a hemorrhoidectomy were incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The RO's June 2002 decision denying entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
hemorrhoidectomy is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2009).

3.  The evidence received since the June 2002 RO rating 
decision is new; however, it is not material, and the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a hemorrhoidectomy, is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decisions on the claims by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2009 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The letter further informed the appellant of the 
evidence and information that is necessary to reopen the 
claim in the case of the Veteran's application to reopen and 
notified him of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  In regard to the 
Veteran's application to reopen, the letter provided the 
Veteran with notice of the bases for the prior denial and 
provided him with notice of the evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  The letter also provided notice to the Veteran that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in October 2009 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and associated 
with the claims folder all pertinent VA treatment records and 
all adequately identified private treatment records in 
existence.  The Board notes that efforts were made to obtain 
treatment record from the Social Security Administration 
(SSA) and from Piedmont Hospital.  However, the SSA has 
responded to the request for the Veteran's treatment records 
that the records have been destroyed.  The Veteran was 
notified of the unavailability of these records in a notice 
letter dated in June 2009.  In addition, in a letter dated in 
July 2009, VA received notice from Piedmont Hospital that 
they do not possess any treatment records regarding the 
Veteran.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded a VA medical examination in August 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

In a June 2002 RO rating decision, the Veteran was denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a hemorrhoidectomy on the basis that the record 
contained no findings of any additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment or other fault on the part of the VA in furnishing 
surgical treatment for hemorrhoids in 1955.  At the time of 
the June 2002 RO rating decision the pertinent evidence of 
record included the Veteran's service medical records, 
records of VA inpatient treatment dated July 1996 to March 
2002, records from the Center for Family Medicine, and 
treatment notes from Drs. K.K. and T.R.

The June 2002 RO decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a hemorrhoidectomy in January 2005.  The 
pertinent evidence received subsequent to the June 2002 RO 
rating decision includes VA treatment records dated January 
2002 to June 2009 and the report of a VA Compensation and 
Pension (C&P) examination, dated in August 2009.  The records 
received subsequent to the June 2002 RO rating decision 
reveal that the Veteran has been consistently diagnosed with 
hemorrhoids and that in February 2008 the Veteran was noted 
to have diverticulosis with an otherwise normal colonoscopy 
and iatrogenic anal deformity secondary to hemorrhoidectomy.  
The report of the Veteran's August 2009 VA C&P examination 
revealed that the Veteran had an essentially normal appearing 
anus without evidence of hemorrhoids or fissure.  There were 
no obvious fissures or hemorrhoids at that time.  The records 
received subsequent to June 2002 do not reveal any evidence 
that the Veteran has any additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment or other fault on the part of the VA in furnishing 
surgical treatment for hemorrhoids in 1955.  The Board finds 
that the evidence submitted since June 2002 RO rating 
decision is new in that it was not associated with the claims 
folder prior to the June 2002 RO rating decision.  However, 
the Board finds that the evidence is not material because it 
does not, at any point, indicate that the Veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or other fault on the part 
of the VA in furnishing surgical treatment for hemorrhoids in 
1955.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of a 
hemorrhoidectomy, has not been received, and that the appeal 
must be denied.  

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of a hemorrhoidectomy.  The Veteran contends that 
he developed hemorrhoids in service and that he did not have 
them formally reported upon his separation examination 
because he was told that it would delay his separation.  The 
Veteran further contends that his first hemorrhoid surgery, 
at a VA hospital, shortly after separation from service was 
performed improperly leading to his current condition.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hemorrhoids.  Upon 
examination at separation from service in June 1954 the 
Veteran was not noted to have any hemorrhoids or residuals of 
hemorrhoids.

In a private treatment note, dated in August 1985, the 
Veteran was noted to be diagnosed with hemorrhoids.  However, 
no opinion regarding the etiology of the hemorrhoids was 
provided.

The Veteran's ex-wife submitted a statement dated in October 
1997 indicating that the Veteran had hemorrhoid surgery at a 
VA hospital shortly after his separation from active service 
and then again in September 1963.

The Veteran's post service treatment records reveal that the 
Veteran has been diagnosed with and treated for hemorrhoids 
since August 1985.  However, the statement of a VA examiner 
note that the Veteran was treated for hemorrhoids in May 1955 
when the Veteran was admitted to the VA Medical Center in 
Atlanta, Georgia for a hemorrhoidectomy.  However, the 
Veteran's post service records do not provide any opinion 
relating the Veteran's condition to the Veteran's active 
service.

In August 2001 the Veteran underwent an examination by a 
private physician.  The Veteran was noted to have had a 
hemorrhoidectomy at a VA hospital in the 1950's and then 
another hemorrhoidectomy by a proctologist.  The Veteran 
reported occasional bleeding with bowel movements when he is 
constipated.  He also indicated that he is bothered by very 
loose stools.  He stated that he was sometimes incontinent 
and experienced a burning sensation.  The Veteran was noted 
to have had a colonoscopy as well as an upper 
gastrointestinal and small bowel follow through within the 
prior year after which he was told was normal and showed no 
remarkable features.  Physical examination revealed no 
evidence of external hemorrhoids, slight irritation of the 
external perianal area with superficial excoriation.  Digital 
rectal examination revealed no evidence of anal canal or 
distal rectal masses.  Rectal tone was somewhat diminished 
and the Veteran did have external scarring to the 
approximately 10 o'clock position with the patient in the 
prone position from the previous hemorrhoidectomy.  The 
physician's impression was no evidence of ongoing 
hemorrhoidal disease, superficial excoriation likely from 
diarrhea and somewhat diminished rectal tone that would need 
anal manometry to confirm.

In a VA treatment note, dated in November 2001, the Veteran 
was noted to have hemorrhoids with fecal soiling and a 
history of hemorrhoidectomy times two.  Subsequently in 
December 2001, the Veteran underwent a general surgery 
consultation.  Upon physical examination the Veteran was 
found to have a surprisingly normal perianal area with 
minimal scarring from previous surgery.  Anal sphincter tone 
was reported to be normal.  No rectal masses were noted.  The 
Veteran was not recommended surgery.

In February 2008 the Veteran underwent an outpatient VA 
colonoscopy.  The Veteran was diagnosed with diverticulosis 
with an otherwise normal colonoscopy and iatrogenic anal 
deformity secondary to hemorrhoidectomy.  

In November 2009 the Veteran was afforded a VA C&P 
examination.   The Veteran reported that he developed 
hemorrhoids just prior to separation from service and that he 
first underwent a hemorrhoidectomy in 1955 at the VA Medical 
Center in Atlanta, Georgia.  The Veteran indicated that he 
underwent a second hemorrhoidectomy in 1963 by a private 
proctologist.  Upon physical examination the Veteran was 
noted to have an essentially normal appearing anus without 
evidence of hemorrhoids or fissure.  The Veteran's rectal 
sphincter was weak.  There were no obvious fissures or 
hemorrhoids.  The examiner diagnosed the Veteran with 
hemorrhoids and noted that there was evidence of admission to 
the VA Medical Center in Atlanta in May 1955 for 
hemorrhoidectomy, almost a full year after separation from 
service.  The examiner rendered the opinion that based upon 
the Veteran's lack of treatment for hemorrhoids in service 
and lack of treatment for hemorrhoids until almost a year 
after separation from service, it was less likely than not 
that the Veteran's current hemorrhoid condition was related 
to the Veteran's active service.

The Board finds that entitlement to service connection for 
residuals of a hemorrhoidectomy is warranted.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any hemorrhoid condition.  
However, the Veteran has credibly reported that he suffered 
from hemorrhoids in service.  The Veteran's post service 
treatment records reveal evidence that the Veteran was 
admitted for hemorrhoidectomy surgery in May 1955, less than 
one year after separation from service.  In addition, the 
Veteran's post service treatment records reveal that the 
Veteran has been treated multiple times for hemorrhoids and 
that the Veteran has minimal scarring from hemorrhoid 
surgery.  After examination in November 2009, the examiner 
rendered the opinion that the Veteran's current hemorrhoid 
condition was less likely as not due to the Veteran's active 
service.  However, as the Board finds the Veteran's 
statements credible regarding the existence of his hemorrhoid 
condition while in service in conjuction with the Veteran's 
surgery for hemorrhoids less than one year after separation 
from service, the evidence is at least in equipoise that the 
Veteran's hemorrhoid condition and subsequent residuals from 
hemorroidectomy originate during the Veteran's service.  As 
such, entitlement to service connection for residuals of a 
hemorrhoidectomy is granted.


ORDER

Service connection for residuals of a hemorrhoidectomy is 
granted.

New and material evidence having not been received, the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a hemorrhoidectomy is not reopened and the 
appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


